EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay S. Franklin on June 15, 2021.
The application has been amended as follows: 
Cancel Claim 22.

Claim 1 (Amended)  A thermal-energy exchange and storage system, comprising:
a borefield having a core zone and at least one capacity expansion zone, each of the core zone and the at least one capacity expansion zone having a plurality of boreholes, the at least one capacity expansion zone being positioned outwards from and encircling the core zone
a heat source in fluid communication with a heat exchanger; 
a closed injection system for circulating an injection operating fluid, the injection system comprising at least one injection system U-tube installed within each of the plurality of boreholes, the injection system circulating the injection operating fluid between the at least one injection system U-tube and the heat exchanger for transferring heat from the heat source to the injection system and the ground;

each of the at least one injection system U-tube U-tube U-tube U-tube U-tube U-tube 
the infrastructure to be heated being in communication with the extraction system for utilizing the heat extracted from the injection system; and
the injection operating fluid being supplied to the at least one injection system U-tube U-tube expansion zone header U-tube zone zone ;
wherein at least two common headers supply the injection operating fluid to the at least one injection system U-tube in alternating boreholes of each of the core zone and the at least one capacity expansion zone.

Claim 3 (Amended)  The thermal energy exchange and storage system of claim 2 wherein the temperature of the thermal depression zone is reduced by a thermal-depression circuit comprising at least one of the at least one injection system U-tube U-tube 

Claim 14 (Amended)  The thermal energy exchange and storage system of claim 1 wherein the at least one injection system U-tube U-tube 

Claim 21 (Amended)  The thermal energy exchange and storage system of claim 1 further comprising a control system, the control system being programmed to maintain heat transfer into and out of the core zone and the at least one capacity expansion zone 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763